NOTE: This order is nonprecedential.

 Wntttb ~tates ([ourt of §ppeaIs
     for tbe jfeberaI ([treutt

        TECHNOLOGY PATENTS LLC,
               Plaintiff-Appellant,
                        v.
T-MOBILE (UK) LTD., T-MOBILE AUSTRIA GMBH,
  T-MOBILE CZECH REPUBLIC A.S., T-MOBILE
DEUTSCHLAND GMBH, T-MOBILE HUNGARY CO.
  LTD., T-MOBILE NETHERLANDS B.V., AND T-
           MOBILE SLOVENSKO A.S.,
              Defendants-Appellees,
                       AND
 ADVANCED INFO SERVICE PLC, ALSO KNOWN
 AS AlS, BELL MOBILITY INC., CSL NEW WORLD
 MOBILITY LIMITED, CHINA MOBILE PEOPLES
 TELEPHONE COMPANY LIMITED, NOW KNOWN
   AS CHINA MOBILE HONG KONG COMPANY
 LIMITED, KT FREETEL CO. LTD., NOW KNOWN
  AS KT CORPORATION, SINGAPORE TELECOM
    MOBILE PRIVATE LIMITED, SINGAPORE
TELECOMMUNICATIONS LIMITED, ALSO KNOWN
  AS SINGTEL, SINGTEL OPTUS PTY LIMITED,
   STARHUB MOBILE PTE LTD., AND TELSTRA
           CORPORATION LIMITED,
              Defendants-Appellees,
                       AND
TECHNOLOGY PATENTS v. T-MOBILE            2

 AMERICA MOVIL, SAR DE C.V., CLARO, SA,
AMX ARGENTINA, S.A., AND RADIOMOVIL DIPSA,
   S.A. DE C.V., ALSO KNOWN AS TELCEL,
                 Defendants-Appellees,
                         AND

   BELGACOM MOBILE S.A., ALSO KNOWN AS
PROXIMUS, MOBILKOM AUSTRIA AG, SFR, ALSO
      KNOWN AS SOCIETE FRANCAISE DE
  RADIOTELEPHONE SA, SMARTONE MOBILE
    COMMUNICATIONS LIMITED, TANGO SA,
 VODAFONE CZECH REPUBLIC A.S., VODAFONE
     D2 GMBH, ALSO KNOWN AS VODAFONE
GERMANY, VODAFONE ESPANA S.A., VODAFONE
  ESSAR LTD., VODAFONE HUNGARY MOBILE
   TELECOMMUNICATIONS LTD., VODAFONE
   IRELAND LTD., VODAFONE LIBERTEL B.V.,
     VODAFONE LIMITED, ALSO KNOWN AS
   VODAFONE UK, VODAFONE NETWORK PTY.
  LTD., VODAFONE NEW ZEALAND, VODAFONE
     OMNITEL N.V., VODAFONE PORTUGAL,
  COMUNICACOES PESSOAIS, SA, VODAFONE
  TELEKOMUNIKASYON A.S., ALSO KNOWN AS
VODAFONE TURKEY, AND VODAFONE-PANAFON
 HELLENIC TELECOMMUNICATIONS COMPANY
SA, ALSO KNOWN AS VODAFONE-PANAFON S.A.,
                 Defendants-Appellees,
                         AND

        TNL PCS S.A., ALSO KNOWN AS 01,
                  Defendant-Appellee,
                         AND
BASE N.V.lS.A., E-PLUS MOBILFUNK GMBH & CO.
                 KG, AND KPN B.V.,
                 Defendants-Appellees,
                         AND
3                     TECHNOLOGY PATENTS v. T-MOBILE

    BERMUDA DIGITAL COMMUNICATIONS LTD_,
               Defendant-Appellee,
                      AND
           BOUYGUES TELECOM S.A.,
               Defendant-Appellee,
                      AND

      CHUNGHWA TELECOM CO. LTD.,
FAR EASTONE TELCOMMUNICATIONS CO. LTD.,
       AND TAIWAN MOBILE CO., LTD.,
              Defendants-Appellees,
                      AND

            CLICKATELL (PTY) LTD.,
               Defendant-Appellee,
                      AND

FRANCE TELECOM ESPANA S.A., ALSO·KNOWN
  AS ORANGE SPAIN, FRANCE TELECOM S.A.,
      MOBISTAR N.V.• ORANGE AUSTRIA
  TELECOMMUNICATION GMBH, FORMERLY
      KNOWN AS ONE GMBH, ORANGE
   COMMUNICATIONS S.A., ALSO KNOWN AS
ORANGE SWITZERLAND, ORANGE FRANCE S.A.,
 ORANGE PLC, ALSO KNOWN AS ORANGE U.K..
 ORANGE S.A., ORANGE SLOVENSKO A.S., AND
             VOX MOBILE S.A.,
              Defendants-Appellees,
                      AND

    H3G S.P.A., ALSO KNOWN AS 3 ITALIA,
HUTCHISON 3G AUSTRIA GMBH, HUTCHISON 3G
       UK LIMITED, AND HUTCHISON
   TELECOMMUNICATIONS (HONG KONG)
                  LIMITED,
              Defendants-Appellees,
TECHNOLOGY PATENTS v. T-MOBlLE            4

                         AND

               KDDI CORPORATION,
                  Defendant-Appellee,
                         AND

           PCCW MOBILE HK LIMITED,
                  Defendant-Appellee,
                         AND

                    YAHOO! INC.,
                  Defendant-Appellee,
                         AND
      KABUSHIKI KAISHA NTT DOCOMO AND
          SOFTBANK MOBILE CORP.,
                 Defendants-Appellees,
                         AND
                M3 WIRELESS LTD.,
                  Defendant-Appellee,
                         AND
  NETCOM AS, NOW KNOWN AS TELIASONERA
     NORGE AS AND TELIA DANMARK AlS,
                 Defendants-Appellees,
                         AND
TMN-TELECOMUNICACOES MOVEIS NACIONAIS,
                S.A.,
                  Defendant-Appellee,
                         AND
   02 (GERMANY) GMBH & CO. OHG, 02 (UK)
  LIMITED, 02 COMMUNICATIONS (IRELAND)
 LTD., PEGASO PCS, S.A. DE C.V., TELEFONICA
   MOVILES ARGENTINA, S.A., TELEFONICA
MOVILES ESPANA, S.A.U., TELEFONICA MOVILES
 MEXICO, S.A. DE C.V., TELEFONICA 02 CZECH
5                        TECHNOLOGY PATENTS   v. T-MOBILE
    REPUBLIC, A.S., TELEFONICA 02 EUROPE PLC,
     ALSO KNOWN AS 02 PLC, TELEFONICA, S.A.,
      VIVO PARTICIPACOES, S.A., AND VIVO, S.A.,
                 Defendants-Appellees,
                         AND
 PANNON GSM TELECOMMUNICATIONS LTD.,
SONOFON AlS, SWISSCOM MOBILE A.G., TDC AlS,
   TDC SWITZERLAND AG, ALSO KNOWN AS
  SUNRISE, TELENOR MOBIL A.S., AND TOTAL
 ACCESS COMMUNICATION PLC, ALSO KNOWN
                 ASDTAC,
                 Defendants-Appellees,
                         AND
SONAECOM-SERVICOS DE COMUNICACOES, S.A.,
                 Defendant-Appellee,
                         AND
    TELECOM ITALIA S.PA., TELECOM PERSONAL
         S.A., TIM CELULAR S.A., AND TIM
     PARTICIPACOES S.A., ALSO KNOWN AS TIM
                     BRAZIL,
                 Defendants-Appellees,
                         AND
          TRUE MOVE COMPANY LIMITED,
                  Defendant-Appellee,
                         AND
WIND HELLAS TELECOMMUNICATIONS S.A. AND
     WIND TELECOMUNICAZIONI SPA,
                 Defendants-Appellees,
                         AND
          AVEA ILETISIM HIZMETLERI A.S.,
                  Defendant-Appellee,
                         AND
TECHNOLOGY PATENTS   v. T-MOBILE            6
               T-MOBILE USA, INC.,
                 Defendant-Appellee,
                           AND
              AT&T MOBILITY LLC,
                Defendant-Appellee,
                           AND
   TELE-MOBILE COMPANY, ALSO KNOWN AS
             TELUS MOBILITY,
             Defendant-Appellee,
                           AND
       ROGERS WIRELESS PARTNERSHIP,
              Defendant-Appellee,
                           AND
          MICROSOFT CORPORATION,
              Defendant-Appellee,
                           AND
                    PALM, INC.,
                 Defendant-Appellee,
                           AND
 CELLCO PARTNERSHIP, DOING BUSINESS AS
          VERIZON WIRELESS,
            Defendant-Appellee,
                           AND
HELlO, LLC AND SPRINT NEXTEL CORPORATION,
              Defendants-Appellees,
                           AND
  LG ELECTRONICS MOBILECOMM U.S.A., INC.,
             Defendant-Appellee,
                           AND
7                        TECHNOLOGY PATENTS   v. T-MOBILE
    MOTOROLA, INC., NOW KNOWN AS MOTOROLA
                SOLUTIONS, INC.,
                  Defendant-Appellee,
                          AND

            IDEA CELLULAR LIMITED,
                  Defendant-Appellee,
                          AND

 DEUTSCHE TELEKOM AG, MOBILE ONE LTD.,
ORANGE LIMITED, ORANGE NEDERLAND N.V.,
 TURK CELL ILETISIM HIZMETLERI A.S., AND
UPSIDE WIRELESS INC., ALSO KNOWN AS IPIPI,
                      Defendants,
                          AND

           MOTOROLA MOBILITY, INC.,
                      Intervenor.


                       2011-1581


   Appeal from the United States District Court for the
District of Maryland in case no. 07-CV-3012, Judge Alex-
ander Williams, Jr.

           TECHNOLOGY PATENTS LLC,
                   Plaintiff-Appellee,
                           v.
T-MOBILE (UK) LTD., T-MOBILE AUSTRIA GMBH,
  T-MOBILE CZECH REPUBLIC A.S., T-MOBILE
DEUTSCHLAND GMBH, T-MOBILE HUNGARY CO.
  LTD., T-MOBILE NETHERLANDS B.V., AND T-
           MOBILE SLOVENSKO A.S.,
                      Defendants,
TECHNOLOGY PATENTS v. T-MOBILE             8
                         AND

 ADVANCED INFO SERVICE PLC, ALSO KNOWN
 AS AIS, BELL MOBILITY INC., CSL NEW WORLD
 MOBILITY LIMITED, CHINA MOBILE PEOPLES
 TELEPHONE COMPANY LIMITED, NOW KNOWN
   AS CHINA MOBILE HONG KONG COMPANY
 LIMITED, KT FREETEL CO. LTD., NOW KNOWN
  AS KT CORPORATION, SINGAPORE TELECOM
    MOBILE PRIVATE LIMITED, SINGAPORE
TELECOMMUNICATIONS LIMITED, ALSO KNOWN
  AS SINGTEL, SINGTEL OPTUS PTY LIMITED,
   STARHUB MOBILE PTE LTD., AND TELSTRA
           CORPORATION LIMITED,
                 Defendants,
                         AND

 AMERICA MOVIL, S.A.B. DE C.V., CLARO, S.A.,
AMX ARGENTINA, S.A., AND RADIOMOVIL DIPSA,
   S.A. DE C.V., ALSO KNOWN AS TELCEL,
                  Defendants,
                         AND

   BELGACOM MOBILE S.A., ALSO KNOWN AS
PROXIMUS, MOBILKOM AUSTRIA AG, SFR, ALSO
     KNOWN AS SOCIETE FRANCAISE DE
 RADIOTELEPHONE S.A., SMARTONE MOBILE
   COMMUNICATIONS LIMITED, TANGO S.A.,
VODAFONE CZECH REPUBLIC A.S., VODAFONE
    D2 GMBH, ALSO KNOWN AS VODAFONE
GERMANY, VODAFONE ESPANA S.A., VODAFONE
  ESSAR LTD., VODAFONE HUNGARY MOBILE
   TELECOMMUNICATIONS LTD., VODAFONE
  IRELAND LTD., VODAFONE LIBERTEL B.V.,
    VODAFONE LIMITED, ALSO KNOWN AS
  VODAFONE UK, VODAFONE NETWORK PTY.
 LTD., VODAFONE NEW ZEALAND, VODAFONE
    OMNITEL N.V., VODAFONE PORTUGAL,
9                     TECHNOLOGY PATENTS v. T-MOBILE

  COMUNICACOES PESSOAIS, S.A., VODAFONE
  TELEKOMUNIKASYON A.S., ALSO KNOWN AS
VODAFONE TURKEY, AND VODAFONE-PANAFON
 HELLENIC TELECOMMUNICATIONS COMPANY
S.A., ALSO KNOWN AS VODAFONE-PANAFON S.A.,
                 Defendants,
                      AND

         TNL PCS S.A., ALSO KNOWN AS 01,
                    Defendant,
                      AND

BASE N.V.lS.A., E-PLUS MOBILFUNK GMBH & CO.
                 KG, AND KPN B.V.,
                    Defendants,
                      AND

    BERMUDA DIGITAL COMMUNICATIONS LTD.,
                  Defendant,
                      AND

            BOUYGUES TELECOM S.A.,
                  Defendant,
                      AND

      CHUNGHWATELECOM CO. LTD.,
FAR EASTONE TELCOMMUNICATIONS CO. LTD.,
       AND TAIWAN MOBILE CO., LTD.,
                Defendants,
                      AND

             CLICKATELL (PTY) LTD.,
                   Defendant,
                      AND

    FRANCE TELECOM ESPANA S.A., ALSO KNOWN
     AS ORANGE SPAIN, FRANCE TELECOM S.A.,
         MOBISTAR N.V., ORANGE AUSTRIA
TECHNOLOGY PATENTS v. T-MOBILE         10

  TELECOMMUNICATION GMBH, FORMERLY
      KNOWN AS ONE GMBH, ORANGE
   COMMUNICATIONS S.A., ALSO KNOWN AS
ORANGE SWITZERLAND, ORANGE FRANCE S.A.,
 ORANGE PLC, ALSO KNOWN AS ORANGE U.K.,
 ORANGE S.A., ORANGE SLOVENSKO A.S., AND
             VOX MOBILE S.A.,
                Defendants,
                         AND
    H3G S.P.A., ALSO KNOWN AS 3ITALIA,
HUTCHISON 3G AUSTRIA GMBH, HUTCHISON 3G
       UK LIMITED, AND HUTCHISON
   TELECOMMUNICATIONS (HONG KONG)
                  LIMITED,
                  Defendants,
                         AND
               KDDI CORPORATION,
                    Defendant,
                         AND
           PCCW MOBILE HK LIMITED,
                  Defendant,
                         AND
                    YAHOO! INC.,
                     Defendant,
                         AND
     KABUSHIKI KAISHA NTT DOCOMO AND
         SOFTBANK MOBILE CORP.,
                Defendants,
                         AND
                M3 WIRELESS LTD.,
                    Defendant,
11                   TECHNOLOGY PATENTS v. T-MOBlLE

                     AND
     NETCOM AS, NOW KNOWN AS TELIASONERA
        NORGE AS AND TELIA DANMARK AlS,
                  Defendants,
                     AND
TMN-TELECOMUNICACOES MOVEIS NACIONAIS,
                S.A.,
                  Defendant,
                     AND
    02 (GERMANY) GMBH & CO. OHG, 02 (UK)
   LIMITED, 02 COMMUNICATIONS (IRELAND)
  LTD., PEGASO PCS, S.A. DE C.V., TELEFONICA
    MOVILES ARGENTINA, S.A., TELEFONICA
MOVILES ESPANA, S.A.U., TELEFONICA MOVILES
  MEXICO, S.A. DE C.V., TELEFONICA 02 CZECH
 REPUBLIC, A.S., TELEFONICA 02 EURQPE PLC,
  ALSO KNOWN AS 02 PLC, TELEFONICA, S.A.,
    VIVO PARTICIPACOES, S.A., AND VIVO, S.A.,
                  Defendants,
                     AND
 PANNON GSM TELECOMMUNICATIONS LTD.,
SONOFON AlS, SWISSCOM MOBILE A.G., TDC AlS,
   TDC SWITZERLAND AG, ALSO KNOWN AS
  SUNRISE, TELENOR MOBIL A.S., AND TOTAL
 ACCESS COMMUNICATION PLC, ALSO KNOWN
                 ASDTAC,
                  Defendants,
                     AND
SONAECOM-SERVICOS DE COMUNICACOES, S.A.,
                  Defendant,
                     AND
TECHNOLOGY PATENTS v. T-MOBlLE           12
 TELECOM ITALIA S.PA., TELECOM PERSONAL
      S.A., TIM CELULAR S.A., AND TIM
  PARTICIPACOES S.A., ALSO KNOWN AS TIM
                  BRAZIL,
                      Defendants,
                         AND
         TRUE MOVE COMPANY LIMITED,
                      Defendant,
                         AND
WIND HELLAS TELECOMMUNICATIONS S.A. AND
      WIND TELECOMUNICAZIONI SPA,
                      Defendants,
                         AND
        AVEA ILETISIM HIZMETLERI A.S.,
                      Defendant,
                         AND
                T-MOBILE USA, INC.,
                 Defendant-Appellant,
                         AND
               AT&T MOBILITY LLC,
                 Defendant-Appellant,
                         AND
   TELE-MOBILE COMPANY, ALSO KNOWN AS
             TELUS MOBILITY,
                      Defendant,
                         AND
       ROGERS WIRELESS PARTNERSHIP,
                      Defendant,
                         AND
           MICROSOFT CORPORATION,
                 Defendant-Appellant,
13                     TECHNOLOGY PATENTS   v. T-MOBILE
                        AND
                   PALM,INC.,
                Defendant-Appellant,
                        AND
     CELLCO PARTNERSHIP, DOING BUSINESS AS
              VERIZON WIRELESS,
                Defendant-Appellant,
                        AND
HELlO, LLC AND SPRINT NEXTEL CORPORATION,
             Defendants-Appellants,
                        AND
     LG ELECTRONICS MOBILECOMM U.S.A., INC.,
               Defendant-Appellant,
                        AND
 MOTOROLA, INC., NOW KNOWN AS MOtOROLA
             SOLUTIONS, INC.,
             Defendant-Appellant,
                        AND
             IDEA CELLULAR LIMITED,
                     Defendant,
                        AND
 DEUTSCHE TELEKOM AG, MOBILEONE LTD.,
ORANGE LIMITED, ORANGE NEDERLAND N.V.,
 TURK CELL ILETISIM HIZMETLERI A.S., AND
UPSIDE WIRELESS INC., ALSO KNOWN AS IPIPI,
               Defendants,
                        AND

            MOTOROLA MOBILITY, INC.,
                  Intervenor.
TECHNOLOGY PATENTS v. T-MOBILE                                 14
                    2011-1612, -1613


   Appeals from the United States District Court for the
District of Maryland in case no. 07-CV-3012, Judge Alex-
ander Williams, Jr.


                      ON MOTION


                       ORDER
    The Defendants-Cross Appellants move to voluntarily
dismiss Cross-Appeal Nos. 2011-1612 and 2011-1613 and
to conform the briefing schedule to the dismissal of the
cross appeals.
   Upon consideration thereof,
   IT Is ORDERED THAT:

    (1) The motion to dismiss cross appeal nos. 2011-1612
and 2011-1613 is granted. 2011-1612 and 2011-1613 are
dismissed. The revised official caption for 2011-1581 is
reflected above.
   (2) Each side shall bear its own costs in 2011-1612
and 2011-1613.
    (3) The motion to conform the briefing schedule is
granted to the extent that the appellees' principal briefs
are due on February 24, 2012 and the appellant's reply
brief is due on March 30,2012.
                                  FOR THE COURT


   JAN 202012                     /s/ Jan Horbaly
       Date                       Jan Horbaly
                                  Clerk

                                                FILED
                                       u.s. COURT OF APPEALS FOR
                                         THE FEDERAL CIRCUIT

                                           JAN 202012
                                             JAN HORBAlY
                                                CLERK
15                       TECHNOLOGY PATENTS v. T-MOBILE

cc: Bryant C. Boren, Jr., Esq.
    Doris Johnson Hines, Esq.
    Sharon A. Israel, Esq.
    Matthew J. Moore, Esq.
    Ian N. Feinberg, Esq.
    Roderick R. McKelvie, Esq.
    Louis M. Solomon, Esq.
    Kevin P. Anderson, Esq.
    Brian Wm. Higgins, Esq.
    Stefani E. Shanberg, Esq.
    Stuart J. Sinder, Esq.
    James W. Dabney, Esq.
    Stephen B. Kinnaird, Esq.
    Brian M. Koide, Esq.
    William H. Burgess, Esq.
    Deanne E. Maynard, Esq.
    Michael J. McKeon, Esq.
    Robert C. Bertin, Esq.
    George F. Pappas, Esq.
    Jonathan E. Retsky, Esq.
    Stephen S. Madsen, Esq.
    Kevin Walsh, Esq.
    Russell E. Levine, Esq.
    Michael M. Markman, Esq.
    Robert C. Nissen, Esq.
    Edward Han, Esq.
    Brian C. Riopelle, Esq.
    Ramsey M. AI-Salam, Esq.
    Abbe F. Fletman, Esq.
    David L. Leichtman, Esq.
    Andrew R. Sommer, Esq.
    Joseph A. Rhoa, Esq.
    Maximilian A. Grant, Esq.
    Jay F. Utley, Esq.
    Adam Gahtan, Esq.
    Adam R. Alper, Esq.
    Scott R. Matthews, Esq.
TECHNOLOGY PATENTS v. T-MOBILE                         16
      Steven Jay Young, Esq.
      Victor Siber, Esq.
s21
Issued As A Mandate (as to 2011-1612, -1613 only):   JAN 20 2012